DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,845,636 (Van Mal; provided to the Office by Applicant in an IDS).  
Re. claim 1: Van Mal discloses a cryogenic liquid storage tank, comprising: a vessel (1) for containing a cryogenic liquid; a fill pipe (2) in communication with the vessel wherein the vessel is filled with the cryogenic liquid via the fill pipe; a fill termination assembly (8, 21) associated with the fill pipe, the fill termination assembly including a valve (21) having an open position for allowing cryogenic liquid to flow 
Re. claim 2: Van Mal discloses wherein the fill termination assembly includes a chamber (6, 14, 13, 16) containing the gas.  
Re. claim 3: Van Mal discloses the cryogenic liquid storage tank of claim 2 wherein the chamber (6 14) containing the gas extends at least partially into the vessel (1), and wherein the cryogenic liquid contacts the chamber, thereby lowering the temperature of the gas within the chamber (column 5, lines 38-40), resulting in a decrease of the pressure of the gas to the threshold temperature.  
Re. claim 4: Van Mal discloses the cryogenic liquid storage tank of claim 2 wherein the chamber of the fill termination assembly includes a movable segment (11) and a static segment (10), wherein the moveable segment is operatively connected to the valve (9).  
Re. claim 7: Van Mal discloses the cryogenic liquid storage tank of claim 4 wherein the movable segment (11) of the chamber moves in a first direction relative the static segment (10) when the pressure of the gas within the chamber decreases, and moves in a second direction when the pressure of the gas within the chamber increases.  
Re. claim 8: Van Mal disclose the cryogenic liquid storage tank of claim 7 wherein the moveable segment (11) moves the valve (9) to the closed position when the movable segments moves in the first direction.  
Re. claim 9: Van Mal discloses the cryogenic liquid storage tank of claim 4 wherein the moveable segment (11) is an expandable/contractible segment that contacts when the segment is moved in the first direction.  
Re. claim 10: Van Mal discloses the cryogenic liquid storage tank of claim 9 wherein the expandable/contractible segment comprises concertina folds or bellows. 
Re. claim 11: Van Mal discloses the cryogenic liquid storage tank of claim 4 wherein the moveable segment comprises a piston (9).  

Claim(s) 1-4, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,262,280 (Chaney; provided to the Office by Applicant in an IDS). 
Re. claim 1: Chaney discloses a  cryogenic liquid storage tank, comprising: a vessel (22) for containing a cryogenic liquid (23); a fill pipe (15) in communication with the vessel wherein the vessel is filled with the cryogenic liquid via the fill pipe; a fill termination assembly (21, 25, 11, 62, 71) associated with the fill pipe, the fill termination assembly including a valve (71) having an open position for allowing cryogenic liquid to flow through the fill pipe during filing of the vessel and a closed position for preventing cryogenic liquid from flowing through the fill pipe when the vessel has been filled with a selected amount of cryogenic liquid; and wherein the fill termination assembly moves from the open position to the closed position when a pressure of a gas within the fill termination assembly decreases to a threshold pressure, the pressure of the gas decreasing to the threshold pressure when the vessel is filled to the selected amount.
Re. claim 2: Chaney discloses wherein the fill termination assembly includes a chamber (25, 21) containing the gas.  
Re. claim 3: Chaney discloses the cryogenic liquid storage tank of claim 2 wherein the chamber (25, 21) containing the gas extends at least partially into the vessel (22), and wherein the cryogenic liquid contacts the chamber, thereby lowering the temperature of the gas within the chamber, resulting in a decrease of the pressure of the gas to the threshold temperature (column 5, lines 3-9).  
Re. claim 4: Chaney discloses the cryogenic liquid storage tank of claim 2 wherein the chamber (25, 21) of the fill termination assembly includes a movable segment (13) and a static segment (12), wherein the moveable segment is operatively connected to the valve (71).  
Re. claim 6: Chaney discloses the cryogenic liquid storage tank of claim 4 wherein the moveable segment is operatively connected to the valve by an electric circuit or by wireless connection (62, figure 1). 
Re. claim 7: Chaney discloses the cryogenic liquid storage tank of claim 4 wherein the movable segment (13) of the chamber moves in a first direction relative the static segment (12) when the pressure of the gas within the chamber decreases, and moves in a second direction when the pressure of the gas within the chamber increases.  
Re. claim 8: Chaney discloses the cryogenic liquid storage tank of claim 7 wherein the moveable segment (13) moves the valve (71, via 62) to the closed position when the movable segments moves in the first direction.  
Re. claim 9: Chaney discloses the cryogenic liquid storage tank of claim 4 wherein the moveable segment (13) is an expandable/contractible segment that contacts when the segment is moved in the first direction.  
Re. claim 10: Chaney discloses the cryogenic liquid storage tank of claim 9 wherein the expandable/contractible segment comprises concertina folds or bellows (13).  
Re. claim 12: Chaney discloses wherein the fill pipe includes a main valve (71). 
Re. claim 13: Chaney discloses the cryogenic liquid storage tank of claim 4 wherein the fill termination assembly includes a second chamber (36) that is in communication with the tank (22), the second chamber including a flexible portion (33) that moves in response to a pressure change within the tank, and wherein the second chamber is operatively connected to the valve (71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney in view of U.S. Patent No. 3,547,116 (Manely).  
Re. claim 5: Chaney discloses Chaney discloses a  cryogenic liquid storage tank, comprising: a vessel (22) for containing a cryogenic liquid (23); a fill pipe (15) in communication with the vessel wherein the vessel is filled with the cryogenic liquid via the fill pipe; a fill termination assembly (21, 25, 11, 62, 71) associated with the fill pipe, the fill termination assembly including a valve (71) having an open position for allowing cryogenic liquid to flow through the fill pipe during filing of the vessel and a closed position for preventing cryogenic liquid from flowing through the fill pipe when the vessel has been filled with a selected amount of cryogenic liquid; and wherein the fill termination assembly moves from the open position to the closed position when a pressure of a gas within the fill termination assembly decreases to a threshold pressure, the pressure of the gas decreasing to the threshold pressure when the vessel is filled to the selected amount. Chaney also discloses wherein the chamber (25, 21) of the fill termination assembly includes a movable segment (13) and a static segment (12), wherein the moveable segment is operatively connected to the valve (71). However, Chaney does not particularly disclose wherein the moveable segment is connected to the valve by a lever. 
Manely teaches a movable segment (38) that is connected to a valve (30) by a lever (32). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the control circuit of the termination assembly disclosed by Chaney with the lever arm that is connected to the valve of Manely. One of ordinary skill in the art would have been motivated to make this modification because this would enable Chaney’s termination assembly to operate without the need for a control circuit and power supply. This would, in turn, simply operation of Chaney’s device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 1,926,513 (Clamer), which discloses a valve regulator. 
2.) U.S. Patent No. 2,551,836 (Gendreau), which discloses a regulator. 
3.) U.S. Patent No. 2,759,675 (Nelson et al.), which discloses a valve control. 
4.) U.S. Patent No. 2,919,102 (Peters), which discloses a fluid amplifier. 
5.) U.S. Patent No. 2,966,039 (Williamson), which discloses a discharge device. 
6.) U.S. Patent No. 3,099,222 (Poliseo), which discloses a pump. 
7.) U.S. Patent No. 3,304,948 (Demeo), which discloses a pneumatic valve. 
8.) U.S. Patent No. 3,433,029 (Pflieger), which discloses a control system. 
9.) U.S. Patent No. 3,561,421 (Body), which discloses a valve control. 
10.) U.S. Patent No. 3,570,263 (Tobias), which discloses a valve control. 
11.) U.S. Patent No. 3,638,442 (Hedstrom), which discloses a liquid level control. 
12.) U.S. Patent No. 4,135,548 (Sears), which discloses a liquid level control. 
13.) U.S. Patent No. 4,334,410 (Drumare), which discloses a liquid level control. 
14.) U.S. Patent No. 5,899,225 (Yokogi), which discloses an air tube connection detector. 
15.) U.S. Patent No. 7,036,335 (Eberhardt et al.), which discloses a pneumatic valve. 
16.) U.S. Patent Application Publication No. 2006/0180236 (Hoke, Jr.), which discloses a valve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753